IN THE SUPREME COURT OF THE STATE OF DELAWARE

US ECOLOGY, INC. and EQ                          §
INDUSTRIAL SERVICES, INC.,                       §
                                                 §
         Plaintiffs Below,                       §      No. 370, 2018
         Appellants,                             §
                                                 §      Court Below: Court of Chancery
         v.                                      §      of the State of Delaware
                                                 §
ALLSTATE POWER VAC, INC. and                     §
ASPV HOLDINGS, INC.,                             §      C.A. No. 2017-0437-AGB
                                                 §
         Defendants Below,                       §
         Appellees.                              §

                                   Submitted: January 16, 2019
                                   Decided:   January 17, 2019

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                           ORDER

         This 17th day of January 2019, we affirm the judgment of the Court of

Chancery on the basis of its opinion dated June 18, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




1
    US Ecology, Inc. v. Allstate Power Vac, Inc., 2018 WL 3025418 (Del. Ch. June 18, 2018).